Citation Nr: 0615906	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-01 241	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION


The veteran served on active duty from January 1951 to 
January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
a February 2005 decision, the Board affirmed the RO's denial 
of the veteran's claim for service connection for a 
gastrointestinal disorder.  He filed a timely notice of 
appeal (NOA) to the U.S. Court of Appeals for Veterans Claims 
(Court), but unfortunately died while his appeal was still 
pending.  In November 2005, the Court issued an order 
vacating the Board's February 2005 decision and dismissing 
the appeal for lack of jurisdiction.


FINDINGS OF FACT

1.	The veteran served on active duty from January 1951 to 
January 1954.

2.	On October 13, 2005, the Secretary of VA notified the 
Court that the veteran had died on September [redacted], 2005.

3.	On November 15, 2005, the Court issued an order vacating 
the Board's February 2005 decision and dismissing the appeal 
for lack of jurisdiction.

4.	On May 8, 2006, the Board received a copy of the 
veteran's death certificate from his surviving spouse, 
confirming he died on September [redacted], 2005.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


